Order entered July 19, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01103-CR

                           HUBERT VAUGHN THOMAS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 86th Judicial District Court
                                   Kaufman County, Texas
                            Trial Court Cause No. 15-50706-86-F

                                            ORDER
         We REINSTATE this appeal.

         Because appellant’s brief had not been filed, we abated this appeal for a hearing. On July

13, 2017, we received the trial court’s July 12 findings and recommendations. We ADOPT the

trial court’s findings and recommendations that (1) appellant wants to pursue this appeal, and (2)

appellate counsel Lara Bracamonte needs an additional thirty days in which to file appellant’s

brief.

         We ORDER appellant’s brief filed within thirty days of the date of this order

                                                       /s/   ADA BROWN
                                                             JUSTICE